


EXHIBIT 10.3
Amendment #2 to Professional Services Agreement


This Amendment is effective as of day signed by both parties (“Effective Date”)
and is by and between International Business Machines Corporation, a New York
corporation with a primary business address of Armonk, New York 10504 USA
(“IBM”); and athenahealth, Inc., a Delaware corporation with a primary business
address of 311 Arsenal Street, Watertown, Massachusetts 02472 USA (“Athena”) for
which IBM provides services under the Professional Services Agreement effective
October 2, 2009, between such parties (the “PSA”).


WHEREAS, Athena and IBM are parties to the PSA and associated Schedules;


WHEREAS, Athena and IBM now wish to amend the Schedule as set forth herein;


Description of Services
IBM currently supports Athenahealth with Denials Management under Payer Contact
services, which has calling and non- calling work included. Athenahealth is
wiling to extend non-calling work to IBM at a new rate, and this may be worked
during non calling hours IST.
NOW, THEREFORE, the parties hereto agree as follows:


1.
Any capitalized terms used and not defined in this Amendment shall have the same
meaning as defined in the PSA/Schedule.



2.
Schedule A-2 (Payer Contact Services), Section 2 (Location & Hours of
Operations) is hereby deleted and replaced it its entirety with the following:



Payer Contact Services will be provided from IBM locations in Pune, India, and
in Manila, Philippines. Calling services may be provided between the hours of 8
AM to 8 PM ET on Business Days and all non-calling work may be done outside
normal calling hours. Volume distribution by day is expected to be approximately
as follows (these estimates are to be used for planning purposes only):
 
Monday
Tuesday
Wednesday
Thursday
Friday
Saturday
Volume
19.5%
20%
20.4%
19.9%
20.2%
—%



3.
Schedule C, Exhibit C-1, Baselines is hereby updated to add the following to the
existing table.

Description
Location
Unit
Production Start Date
Monthly Baseline volume
Monthly minimum Volume
2012 Rates USD
Specified Denials
Pune
Per Claim
May 2012
NA
NA
0.67



4. Calculation methodology will be applied retroactively to any such claims
processed after May 25th, 2012, as price acceptance was extended by athenahealth
over email.

Athena / IBM Confidential    Page 1 of 2

--------------------------------------------------------------------------------






EXCEPT AS DESCRIBED ABOVE, THE PSA/SCHEDULE REMAINS UNCHANGED.
The PSA/Schedule, as modified to date and by this Amendment, including its
attachments and exhibits (if any), is the entire agreement and expresses the
complete understanding of the Parties with regard to the subject matter herein
and may not be modified, amended or waived except as provided in the
PSA/Schedule.


In witness whereof, the Parties have executed this Amendment as of the Effective
Date.


International Business Machines Corporation




By: /s/ Matthew T. Kittrell
Name: Matthew T. Kittrell
Title: Project Executive


Date: 7/3/2012
athenahealth, Inc.




By: /s/ Ed Park
Name: Ed Park
Title: Chief Operating Officer


Date: 7/2/2012




Athena / IBM Confidential    Page 2 of 2